DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 

For claim 1, Aiello discloses A Redundant Array of Independent Disk (RAID) storage-device-assisted Read-Modify- Write (RMW) system, comprising: a host system (Aiello: Fig. 1, Host 110); …; and a plurality of RAID storage devices that are each coupled to both the host system and the RAID storage controller device, wherein the plurality of RAID storage devices include (Aiello: Fig. 1; "Any number of NVMe drives may be provided in the system 100 so long as a sufficient number of NVMe drives are provided for implementing a desired data protection scheme. For example, RAID 4 and RAID 5 require a minimum of three drives, while RAID 6 requires a minimum of four drives. Thus, while a system 100 having three NVMe drives 130-1, 130-2, 130-3 shown in FIG. 1 would be sufficient for a RAID 4 or 5 implementation, at least one further NVMe drive would be required for a RAID 6 implementation. Of course, any number of drives may be provided up to any maximum imposed by the particular data protection scheme" (column 3, line 65-column 4, line 8)).

The prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
a first RAID primary data storage device that includes a first storage subsystem storing first primary data, wherein the first RAID primary data storage device is configured, in response to a single, first multi-operation command received from the RAID storage controller device, to:

perform an XOR operation on the first primary data in the first storage subsystem and the second primary data to produce first interim parity data; and
write, via a second DMA operation to a second buffer subsystem in a RAID parity data storage device that is included in the plurality of RAID storage devices, the first interim parity data;
the RAID parity data storage device that includes a second storage subsystem storing first parity data and the second buffer subsystem storing the first interim parity data and second interim parity data, wherein the RAID parity data storage device is configured, in response to a single, second multi-operation command received from the RAID storage controller device, to:
perform an XOR operation on the first parity data in the second storage subsystem and the first interim parity data in the second buffer subsystem to produce second parity data; and overwrite, in the second storage subsystem, the first parity data with the second parity data; and 
 wherein the RAID parity data storage device is configured, in response to a single, third multi-operation command received from the RAID storage
controller device, to:
perform Galois Field (GF) operations on the first interim parity data and the second interim parity data in the second buffer subsystem to produce first GF interim parity data and second GF interim parity data; 
perform an XOR operation on the first GF interim parity data and the second GF interim parity data to produce interim Q data; and 

the RAID Q data storage device that includes a third storage subsystem storing first Q data and the third buffer subsystem storing the interim Q data, wherein the RAID Q data storage device is configured, in response to a single, fourth multi-operation command received from the RAID storage controller device, to: 
perform an XOR operation on the first Q data in the third storage subsystem and the interim Q data in the third buffer subsystem to produce second Q data; and overwrite, in the third storage subsystem, the first Q data with the second Q data.

Claim 2-6 are allowed based on dependency from claim 1.
Claim 7 is allowable for reasons similar to claim 1 (in view of Applicant’s remarks of similarity on 9/21/2021, p. 14).
Claim 8-13 are allowable based on dependency from claim 7.
Claim 14 is allowable for reasons similar to claim 1 (in view of Applicant’s remarks of similarity on 9/21/2021, p. 14).
Claim 15-20 are allowable based on dependency from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135